ACCEPTED
                                                                                          01-15-00055-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    7/29/2015 11:46:16 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                         NO. 01-15-00055-CR

            IN THE COURT OF APPEALS FOR THE                              FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                    FIRST DISTRICT OF TEXAS                       7/29/2015 11:46:16 PM
                                                                  CHRISTOPHER A. PRINE
                              AT HOUSTON                                   Clerk

       -----------------------------------------------------------------

                             NO. 01CR1330

                 IN THE 122ND DISTRICT COURT

               OF GALVESTON COUNTY, TEXAS

       -----------------------------------------------------------------

JOSE PABLO LOPEZ,                                          APPELLANT

V.

THE STATE OF TEXAS,                                        APPELLEE

      ------------------------------------------------------------------

     APPELLANT’S MOTION FOR THIRD EXTENSION
          OF TIME TO FILE BRIEF OF APPELLANT
      -----------------------------------------------------------------

                                   Winston E. Cochran, Jr.
                                   Attorney at Law
                                   Texas Bar No. 04457300
                                   P.O. Box 2945
                                   League City, TX 77574
                                   (713)228-0264
                                   E-mail: winstoncochran@comcast.net
                                   Counsel for Appellant,
                                   Court-appointed on appeal.
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the appellant, Jose Pablo Lopez, through the undersigned court-

appointed counsel, and respectfully requests that this Court grant a third extension of

time for filing the appellant’s brief for five days, until Monday, August 3, 2015. As

grounds for this request, the appellant submits the following.

      1.     The appellant was indicted for Capital Murder, in violation of TEX.

PENAL CODE §19.03. In a long-delayed prosecution, the appellant was tried before

a jury, which found him guilty of Capital Murder. Punishment was assessed at

confinement for life in the Texas Department of Criminal Justice, Correctional

Institutions Division. The appellant unsuccessfully sought a new trial in the district

court, and he timely appealed to this Court.

      2.     The appellant’s brief in this cause is due on July 29, 2015, pursuant to a

second extension. The extension order indicated that no further extension motions

would be entertained.

      3.    Due to exceptional circumstances, the appellant requests a third extension

of time to file his brief in this cause for five (5) days, until Monday, August 3, 2015.

      4.    The reasons for the requested extension of time are as follows:

      A.    The appellant’s counsel has put a great deal of work into the appellant’s

brief but, as the evening grows late on the present due date, it is clear that a brief

suitable for such a serious case cannot be completed in time for filing by midnight.
On the one hand, there is a fairly simple issue which ought to justify reversal, namely

a jury charge error, but other issues require much more lengthy discussion. They all

must be presented in the direct-appeal brief, lest they be procedurally defaulted.

Some of the arguments are reiterations of arguments made in other cases, but due to

the volume limit, those arguments have had to be trimmed. Pruning a brief, like

pruning a tree, can be a harder job than the original planting.

       B. Over the past week the undersigned counsel also was occupied with a major

federal court project, namely assisting another attorney with motions challenging an

upcoming Hobbs Act prosecution, for which the United States District Court judge

also had set a deadline of today. If the undersigned counsel had known, at the time

of the request for the second extension in this cause, that there would be a competing

federal court deadline which was beyond counsel’s control, counsel would have asked

at that time for a filing extension on this brief until August 3 so as to avoid having

two highly important briefing projects due on the same day.

       C.   In addition, the undersigned counsel has worked on three other significant

appellate projects since the previous extension request, including: (1) preparation of

detailed pleadings for Pete Russell, Jr. v. William Stephens, Director, TDCJ-CID in

the United States District Court for the Southern District of Texas; (2) assisting other

counsel with a thirty-page memorandum of law for a pretrial Fourth Amendment issue

                                            2
in a district court in Liberty County; and (3) preparation of an application under TEX.

CODE CRIM. PROC. Art. 11.07 in Ex parte Michael Ramirez.

      5. The factual matters set forth within this motion are within the personal

knowledge of the undersigned attorney.

      Wherefore the appellant prays that this motion be granted, that the time for

filing the appellant’s brief be extended until Monday, August 3, 2015.

                                         Respectfully submitted,

                                         /s/ Winston E. Cochran, Jr.
                                         Winston E. Cochran, Jr.
                                         Attorney at Law
                                         Texas Bar No. 04457300
                                         P.O. Box 2945
                                         League City, TX 77574
                                         (713)228-0264
                                         E-mail: winstoncochran@comcast.net

                                         Counsel for Appellant,
                                         Court-appointed on appeal.




                                           3
                           CERTIFICATE OF SERVICE

      I certify that a copy of this motion is being served in person on counsel for

the State at the following address when the courthouse opens on July 30, 2015:

      Galveston County District Attorney’s Office
      Appellate Division
      Attention: Rebecca Klaren
      600 59th Street
      Galveston, TX 77551

                                        /s/ Winston E. Cochran, Jr.
                                        Counsel for Appellant




                                           4